                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


DIANE L HASSELL,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:16-CV-52-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, Branch W. Vincent, III, Attorney at Law, the sum of $28,957.50 from
Plaintiff’s past due benefits. Plaintiff’s counsel shall thereafter reimburse and otherwise pay
Plaintiff the EAJA fee paid herein. Upon the payment of such sums this case is dismissed with
prejudice.



This Judgment Filed and Entered on December 9, 2019, and Copies To:
Branch W. Vincent, III                               (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
December 9, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
